STRAUP, J.
(concurring).
What chiefly divides us is the question of whether the Constitution and the statute under consideration shall receive a strict or a liberal construction. If a literal and restricted meaning is to be given the words, “used exclusively for charitable purposes,” and a conclusion reached that any use made of the building which in itself is not strictly nor neces*26sarily for a charitable purpose, or which may be a mere incident thereto, though such use is not inconsistent, nor a.t variance, with the dominant or general use for which the building is occupied and used by the organization for charitable purposes, then it may be that a portion of the building, under the stipulated facts, might be subject to taxation. Giving the words such a meaning would also render a church sufo-ject to taxation in whibh lectures, concerts, entertainments, etc., are held for profit, for, strictly speaking, the use of the church for such purposes would not, literally, be using it “exclusively for religious worship,” especially if the lecture or concert, etc., related only to mere secular, political, or worldly subjects. My Associate^ Mr. Justice MoCáety, has shown, and has supported his position by good authority, that statutes exempting from taxation property used for educational, charitable, and religious purposes, should receive a broad and liberal construction. I fully agree with such a holding. That of course does not mean that a c.ourt is authorized to place a construction on the statute- which is not justified by the language of the statute^ but tO' SO' construe it as to give effect to the legislative intent and to carry out the obvious purpose of the statute. And as courts have -often said that intent frequently cannot be ascertained, nor the purpose carried out, by adopting mere “scholastic strictness of definitions” or by making a mere “mechanical or formal application of words and phrases” employed in the statute, but only by giving the statute a fair and reasonable construction in view of its object and purpose. To so construe the words and phrases here in question as would render a church, or prop-eify of a charitable organization, subject to taxation, which is owned and used by a religious or charitable organization, for religious worship, or charitable work, if some use is made of the property by the organization which is not strictly, nor necessarily, for a religious or charitable purpose, or which may be a mere incident thereto, and which does not interfere, or is not at variance, with the general, or dominant, or controlling use for which the property is occupied, used, and maintained by the organization itself for a religious or char*27itable purpose, would, I think, be giving a meaning to tbe Constitution and tbe statute not intended1 by tbe lawmaking body. And to that effect, I think, are tbe authorities generally, as is shown by tbe cited cases of both of my associates. This is not a case where tbe property, or a portion of it, was leased to another for a commercial or business purpose, or where tbe organization itself used it for such a purpose. Tbe plaintiff admittedly is a charitable organization. There is no dispute about that. It exclusively owned, occupied, and used tbe property in question. No part of tbe property was occupied or used by any one else. Confessedly, tbe organization itself occupied and used' tbe property in carrying out, and in furtherance of, tbe charitable objects and purposes contemplated in its creation, and as evidenced by its constitution and by-laws. Now what use did it make of tbe property which interfered, or was at variance, with that dominant and controlling use for which it occupied, used and maintained tbe property, or which was inconsistent with an exclusive use by it for charitable purposes? It permitted its members to eat and drink something in tbe building. I tbink it immaterial what they ate, or whether they ate cooked or uncooked food. I tbink it also immaterial what they drank — whether mild or strong drinks. It may not be tbe most moral thing for them to drink, or to dispense to each other, intoxicating drinks, but we cannot punish them by taxing their property because it should be thought that they have not properly behaved themselves. We have police courts for that. But it is said that they paid the organization a fair retail market price for what they there ate and drank, and that instead of the members helping themselves to the refreshments, they had attendants to wait on and serve them. What of that, unless from such facts the conclusion is to be drawn that the plaintiff, under the guise of a charitable organization, was engaged in a general or restricted restaurant or saloon business for commercial purposes, or carried on such a business for such a purpose in connection with, or independently of, its general charitable work. But the admitted averments of the complaint and the stipulated facts negative any such a conclusion. *28Tbe fact that the members paid the organization, whether much or little, for what they there ate or drank is not determinative of the question of whether the refreshments were supplied and furnished by the organization for a commercial or business purpose, in the sense of a restricted restaurant or saloon business, or whether they were supplied for eleemosynary purposes, or as a mere incident thereto. That question is largely determined from the fact as to whether the sales of the refreshments were carried on and were intended for commercial purposes, and the proceeds and profits so derived therefrom applied to that purpose, or whether they were intended for, and were wholly devoted, not to charity or to some charitable purpose, but h> the charitable purposes contemplated in the creation of the organization, as evidenced by its constitution and by-laws. I think the only permissible inference from the admitted and stipulated facts is that the refreshments were not furnished or supplied by the organization for any commercial or business purpose, or that the proceeds or profits derived therefrom were intended for, or were applied to, such a purpose, but that they were furnished and supplied only for the mere comfort and pleasure of its members, and that whatever proceeds or profits drived from such a source were intended for, and were wholly devoted to, the charitable purposes of the organization contemplated in its creation. To say that the furnishing of the refreshments by the organization under such circumstances and for such a purpose. must be regarded as a transaction carried on for a business or commercial purpose, although not a dollar derived from such a source was intended for, nor applied to, such a purpose, is to say that rummage sales, festivals, luncheons, suppers, etc., had and conducted in a church by a religious organization, and the proceeds and profits derived therefrom wholly demoted to the religious work contemplated in the crea,tion of the religious organization, must also' be regarded as transactions for business or commercial purposes. But it is said churches only occasionally do these things, while here, the furnishing of the refreshments by the plaintiff was a daily occurrence. That is only material in determining the pur*29pose or intent for which they were done. If they were carried on, not for any commercial or business purpose, and if the proceeds were not intended for and were not devoted or applied to such a purpose, but were intended for and were wholly devoted to the religious or charitable work contemplated in the creation of the organization, then it is immaterial whether these things were done once a month, once a week, or every day. So, too, it is said the furnishing of the refreshments, as shown by the stipulated facts, is not necessary in carrying out the charitable work of the plaintiff, and that the members of the organization can eat and drink at home or elsewhere. That is not the point; or at least not a determinative or an essential feature. As well say rummage sales, or festivals, are not necessary to the salvation of souls. But they help to pay the salaries of ministers and choirs, and other necessary expenses, as here, the profits derived from the sales of the refreshments help' to defray the plaintiff’s expenses, and to increase its general charitable fund, to which the whole of the net profits derived from such a source are devoted.
I'therefore fully concur with Mr. Justice McC'AR,tt, in the reversal of the judgment.